MARCIA SPECTER JAFFE, Appellant,
v.
STEVEN DONALD JAFFE, Appellee.
No. 4D07-3388
District Court of Appeal of Florida, Fourth District.
December 10, 2008.
Barbara J. Compiani and Jane Kreusler-Walsh of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, and Robert B. Resnick of Law Office of Robert B. Resnick, Boca Raton, for appellant.
Amy D. Shield of Amy D. Shield, P.A., Boca Raton, and Howard M. Rudolph of Rudolph & Associates, LLP, West Palm Beach, for appellee.
Per Curiam.
Affirmed.
GROSS, C.J., POLEN, J., and GOLDENBERG, RENEE, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.